             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA              )
                                      )
Plaintiff,                            )
                                      )
    v.                               )    Case No. 19-00208-CR-W-HFS
TRAVON A. JONES                       )
                                      )
                                      )
Defendant.                            )

                                     ORDER

      A competency hearing was conducted on July 15, 2020, and Magistrate

Judge Lajuana M. Counts considered the forensic evaluation prepared by

Psychologist, Allison Schenk, and dated February 20, 2020, in which Dr. Schenk

concluded that although the defendant presented with malingering symptoms of

a mental illness, he did not genuinely have a mental disease or defect that would

impact his competency to proceed.

      After making an independent review of the record, and the applicable law,

Judge Counts determined that the defendant was not currently suffering from a

mental disease or defect which would prevent him from understanding the




        Case 4:19-cr-00208-HFS Document 64 Filed 08/04/20 Page 1 of 2
nature and consequences of the proceedings against him or assisting in his

defense. Thus, Judge Counts concluded that the defendant was competent to

proceed.

      To-date, no objections to the Report and Recommendation have been filed,

and the time in which to do so has expired. Thus, the findings and conclusions in

the Report and Recommendation (Doc. 60) are ADOPTED by the undersigned.



                                            s/ HOWARD F. SACHS
                                            HOWARD F. SACHS
                                            United States District Judge

Dated: August 4, 2020
Kansas City, Missouri




        Case 4:19-cr-00208-HFS Document 64 Filed 08/04/20 Page 2 of 2
